     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7          Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13                                                    )   Case No. 2:18-cv-02802-DMC
     JENNIFER MACDONALD,                              )
14                                                    )   STIPULATION AND ORDER FOR
                    Plaintiff,                        )   EXTENSIONN OF TIME
15                                                    )
            vs.                                       )
16                                                    )
     NANCY A. BERRYHILL,                              )
17   Acting Commissioner of Social Security,          )
                                                      )
18                                                    )
                    Defendant.                        )
19
20
21          IT IS HEREBY STIPULATED, by and between the parties through their respective
22   counsel of record, with the Court’s approval, that Defendant shall have a 30-day extension of time,
23   from March 12, 2019 to April 11, 2019, for Defendant to answer Plaintiff’s Complaint and submit
24   the Certified Administrative Record (CAR) in this case. All other dates in the Court’s Scheduling
25   Order shall be extended accordingly.
26          This is Defendant’s first request for an extension of time. Defendant respectfully states
27   that the requested extension is necessary to allow the Commissioner to prepare the CAR for
28   submission to this Court and all parties in this action. Preparation of the CAR has taken longer

     Stipulation & [Proposed] Order
     Case No. 2:18-cv-02802-DMC                   1
 1   than anticipated despite the Commissioner’s diligent efforts to have it ready on time. Plaintiff does
 2   not oppose the requested extension.
 3
                                           Respectfully submitted,
 4
 5   Dated: March 5, 2019                  SACKETT AND ASSOCIATES

 6
                                       By: /s/ Harvey P. Sackett*
 7
                                           HARVEY P. SACKETT
 8                                         Attorneys for Plaintiff
                                           [*As authorized by email on Mar. 5, 2019]
 9
10
     Dated: March 13, 2019                        MCGREGOR W. SCOTT
11                                         United States Attorney
                                           DEBORAH LEE STACHEL
12                                         Regional Chief Counsel, Region IX
13                                         Social Security Administration

14
                                       By: /s/ Margaret Branick-Abilla
15                                        MARGARET BRANICK-ABILLA
16                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
17
18
                                      [PROPOSED] ORDER
19
20
     Pursuant to stipulation, IT IS SO ORDERED.
21
22
     Dated: March 13, 2019
23                                                       ____________________________________
                                                         DENNIS M. COTA
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

     Stipulation & [Proposed] Order
     Case No. 2:18-cv-02802-DMC                   2
